Title: James Madison to George W. Spotswood, 21 June 1831
From: Madison, James
To: Spotswood, George W.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                June 21. 1831
                            
                        
                        
                        I have recd your letter of the instant; and am truly sorry for the change in your prospects at Charleston,
                            wch may occasion yr. removal to some other situation. The regard due to your amiable family is justly the ruling
                            consideration in such cases; and you well know the good wishes of both Mrs. M. & myself which have attended all
                            your efforts to make a provision worthy of them, & your own laudable views & feelings. It is without
                            abatement that I repeat those wishes in reference to the new experiment you are about to make; in which Mrs M. joins me
                            as I do her in a tender of the kindest remembrances to Mrs. S. & your daughter.
                        
                            
                                
                            
                        
                    